EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 Of THE SARBANES-OXLEY ACT OF 2002 I, Joseph M. Busky, Chief Financial Officer of InnerWorkings, Inc. (the“Company”), hereby certify, that: (1) The Company’s quarterly report on Form 10-Q for the quarterly period ended March 31, 2011 (the “Form 10-Q”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-Q fairly presents, in all material aspects, the financial condition and results of operations of the Company. /s/ Joseph M. Busky Joseph M. Busky Chief Financial Officer May 10, 2011
